Case: 17-10219   Date Filed: 10/13/2017   Page: 1 of 2


                                                          [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 17-10219
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket Nos. 1:16-cv-02201-TWT,
                         2:09-cr-00441-TWT-AJB-1


DERRICK ROGERS,
a.k.a. Deonte Benson,

                                                            Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (October 13, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 17-10219     Date Filed: 10/13/2017   Page: 2 of 2


      Derrick Rogers appeals the denial of his motion to vacate, set aside, or

correct his sentence. 28 U.S.C. § 2255. Rogers, whose sentence for possession of a

firearm as a felon was enhanced under the Armed Career Criminal Act, 18 U.S.C.

§ 924(e), sought relief on the ground that his prior conviction in a Georgia court

for robbery by intimidation did not qualify as a violent felony in the wake of

Johnson v. United States, 576 U.S. ––––, 135 S. Ct. 2551, 192 L. Ed. 2d 569 (2015).

But Rogers does not challenge the finding that his robbery conviction qualified as a

violent felony. And Rogers concedes, as he did in the district court, that he has a

prior conviction for aggravated battery that qualifies as a violent felony under the

elements clause, which “with his two serious drug predicates” makes him “an

armed career criminal.” Because Rogers is not entitled to relief from his sentence,

we affirm the denial of his motion to vacate.

      AFFIRMED.




                                          2